Order entered April 24, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00339-CV

                  METHODIST HOSPITALS OF DALLAS, Appellant

                                            V.

     VICKIE MILES, INDIVIDUALLY, AS THE REPRESENTATIVE FOR ALL
     WRONGFUL DEATH BENEFICIARIES, AND AS AN HEIR AT LAW AND
   REPRESENTATIVE OF THE ESTATE OF W.T. MAYES, DECEASED, Appellees

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-17-16088

                                        ORDER
      Before the Court is appellant’s April 22, 2019 unopposed first motion for extension of

time to file its brief. We GRANT the motion and ORDER appellant’s brief due on or before

May 20, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE